Citation Nr: 1618671	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  12-24 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected depressive disorder and posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating for individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to October 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2011 and July 2015 rating decisions issued by the above Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a February 2016 hearing before the undersigned Veterans Law Judge. A complete transcript of the hearing is of record.  

At the hearing, the representative submitted documents obtained from the Social Security Administration (SSA) that he wanted the Board to review with appropriate waiver of initial RO review.  Attempts to obtain complete records by both VA and the Veteran have failed.  SSA sent VA notice that the records had been destroyed. 


FINDINGS OF FACT

1.  During the entire appeal period, the Veteran's depressive disorder and PTSD has been manifested by symptoms such as recurrent dreams, flashbacks, avoidance behaviors, a chronic sleep impairment, panic attacks, depressed mood, decreased energy and motivation, decreased concentration, irritability, and hypervigilance, resulting in occupational and social impairment with an occasional decrease in work efficiency and intermittent inability in occupational tasks. 

2.  For the entire appeals period, the Veteran did not meet the schedular requirements for a TDIU.
 
3.  The competent and probative medical evidence demonstrates that the Veteran's service-connected disabilities, PTSD, hearing loss and tinnitus, when evaluated singly and in combination, and in in association with his educational attainment and occupational experience, do not preclude all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  For the entire appeals period, the criteria for a disability rating higher than 30 percent for depressive disorder and posttraumatic stress disorder (PTSD) were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a, 4.130, Diagnostic Codes 9411, 9434 (2015).
 
2.  The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.15, 4.16, 4.18 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A.  Psychiatric Disorders

Psychiatric conditions are rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Codes 9410, 9434.

		Occupational and social impairment with occasional decrease in work
efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) 	30 
		
      Occupational and social impairment with reduced reliability and
			productivity due to such symptoms as: flattened affect; circumstantial, 
			circumlocutory, or stereotyped speech; panic attacks more than once 
			a week; difficulty in understanding complex commands; impairment 
			of short- and long-term memory (e.g., retention of only highly learned
			material, forgetting to complete tasks); impaired judgment; impaired
			abstract thinking; disturbances of motivation and mood; difficulty in 
			establishing and maintaining effective work and social relationships 	50 
	
		Occupational and social impairment, with deficiencies in most areas, 
			such as work, school, family relations, judgment, thinking, or mood, 
			due to such symptoms as: suicidal ideation; obsessional rituals 
			which interfere with routine activities; speech intermittently illogical, 
			obscure, or irrelevant; near-continuous panic or depression affecting 
			the ability to function independently, appropriately and effectively;
			impaired impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships 	70 

		Total occupational and social impairment, due to such symptoms as: 
			gross impairment in thought processes or communication; 
			persistent delusions or hallucinations; grossly inappropriate 
			behavior; persistent danger of hurting self or others; intermittent 
			inability to perform activities of daily living (including maintenance 
			of minimal personal hygiene); disorientation to time or place; memory 
			loss for names of close relatives, own occupation, or own name 	100 

		
The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The list of examples provides guidance as to the severity of symptoms contemplated for each rating. Id.   However, this fact does not make the provided list of symptoms irrelevant.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration.  Id. at 117. 

In assessing psychological, social, and occupational functioning, a tool called the Global Assessment of Functioning (GAF) is often employed by various mental health professionals.  The GAF is a scale from 0 through 100 reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Board discusses these scores as referenced by treating and examining sources, however, the GAF score is only one factor to be considered in ascertaining the degree of impairment caused by the Veteran's psychiatric illness.  

Analysis

The matter arose out of a March 2010 initial service connection claim for PTSD.  In a January 2011 decision, the Veteran was initially granted a 10 percent rating for a depressive disorder, a psychiatric condition found on the record.  During the pendency of the appeal the initial rating was increased to 30 percent and the characterization of the service-connected disorder was expanded to include PTSD.  The Veteran contends that he is entitled to a higher rating.  

Throughout the appeal period, the Veteran's psychiatric condition has been manifested by recurrent dreams, nightmares, flashbacks, avoidance behaviors, a chronic sleep impairment, panic attacks, depressed mood, decreased energy and motivation, decreased concentration, irritability, and hypervigilance.  

In evaluating the evidence of record, the Board finds that during the appeal period, the severity of the Veteran's psychiatric disorder has resulted in occupational and social impairment with an occasional decrease in work efficiency and intermittent inability to perform occupational tasks based on its review of the Veteran's level of functioning in four key functional areas: (1) Work/School, (2) Social Relations, (3) Thinking and Judgment, and (4) Mood.  The Veteran's mental health treatment has been conducted entirely through the Grand Junction VA Medical Center (Grand Junction VAMC or VAMC).

It is important, however, before addressing the symptoms and impairment due to the service-connected condition, that the Board note the medical evidence does attribute some symptoms and impairment to a nonservice-connected personality disorder.  When it is not possible to separate the effects of the service-connected condition from a non-service-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt be resolved in the appellant's favor, dictates that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In Mittleider, the appellant had been diagnosed with PTSD and various personality disorders and there was no medical evidence in the record separating the effects of the service-connected disability from the nonservice-connected disorders.  Id. at 182.  The Board finds this case distinguishable from Mittleider in that there is medical evidence of record that certain manifestations and symptoms are associated with a personality disorder rather than the depressive disorder and PTSD.  This is discussed in more detail below.

1.  Work and School

The Veteran has held several jobs over the years.  From approximately the mid-1990s to early 2000s, he was the business owner of a mowing company in Denver.  He was responsible for mowing acreage of several properties.  He had the business until 2001, when he had to shut it down due to the economic situation.  The last full-time employment held by the Veteran was for Enterprise Rent-A-Car in 2007.  He reported being fired in March 2008 after a customer complained about him.  The reason noted in the employer submitted information was due to involuntary-misconduct.  He asserts that he was let go simply because the customer did not like the way he looked.  
 
At the 2016 hearing, the Veteran testified that he was unable to sustain employment since leaving the military because he would show up late, miss days and come to work drunk.  

In terms of occupational success, the Veteran has definitely had his share of challenges, but appeared to do best in the environment where he was self-employed and could work independently.   

2.  Social Relations

The Veteran has been married three times.  He has been married to his third wife since 1999.  He is estranged from his first wife, and his second wife died of cancer several years ago.  He also has two children from his first marriage and an adopted daughter from his second marriage.  In addition to his immediate family, he has several siblings as well as a close group of friends, many of whom served with him during the Vietnam Era.  

The Veteran has a strong relationship with his wife, but the relationship has been challenged due to the Veteran's psychiatric issues.  They generally get along.  At a March 2010 VA Medical Center mental health clinic follow-up, the Veteran reported that he and his wife had planned to work on projects together, such as starting a garden. They have also taken several cross-country trips to see family.  

In early days of treatment, the Veteran reported having difficulty communicating with his wife due to his then low frustration tolerance and irritability, which would cause him to "explode" at his wife in a fit of anger for relatively minor issues.  However, with treatment, the Veteran opened up more to his wife and used her as a sounding board as to appropriate conduct when faced with situations where he wants to have an angry outburst.  These conversations have helped the Veteran, along with his therapy and medication regimen. 

The Veteran keeps in contact with his adopted daughter and siblings regularly, and reports an especially strong relationship with his adopted daughter.  

The Veteran's symptoms of irritability and angry outbursts appear to worsen when put in situations such a driving a car in an urban area or highway.  The Veteran has a history of "road rage." However, aside from getting angry, and trying to speed ahead, the Veteran has not engaged in physical violence against anyone.  Prior to the claim, he flashed a gun during a heated exchange and faced legal charges.  Since that incident, the Veteran makes it a point not to take things to a place of physical violence because he recognizes the consequences.  

At the hearing, the Veteran's wife discussed the Veteran's issues with several neighbors.  He has gotten into fights with most neighbors on the block.  When he sees them, he avoids them when he can.  Also if there is someone walking on the sidewalk near his home and he is outside, he will go inside.  There is only one couple on the block that the Veteran engages with on a friendly basis.  He reports going out to dinner with his wife and this couple on what could be construed as a double date.  The Veteran's difficulty in dealing with others outside of a close circle appears to stem from his hypervigilance.  At an April 2010 mental health clinic follow-up the Veteran reported that he had a constant desire to keep people distant and outside of his "safe zone."  The Board notes that throughout the record, the Veteran has reported that he has been a loner most of his life.  Some of his isolative behaviors appear to be a lifelong issue wholly unrelated to service, and he has had a propensity to avoid others.  A majority of his day-to-day activities are solo activities such as fishing, playing computer games, building models, and watching television.  

Despite the Veteran's history of outbursts, when presenting at his local VA Medical Center, the Veteran has displayed a cooperative, kind and pleasant demeanor, which has been noted throughout the treatment records.  He has relationships with family members and the closest of friends and has the ability to engage appropriately with others even when he makes a choice not to.  When leaving his anger outbursts out of the picture, there appears to be no more than a mild effect on social relations.  As discussed in more detail below, his anger, unprovoked irritability, and periods of violence are not symptoms and manifestations of his service-connected depressive disorder and PTSD, but have been attributed by a medical professional to a personality disorder.  While the Veteran's anger issues have greatly affected his life, as discussed in the excerpts above from treatment records, this is not because of a service-connected condition. 

3.  Thinking and Judgment

Throughout the appeals period, the Veteran has not shown any impairment in thinking and/or judgment.  He has consistently shown that he has clear, coherent and goal oriented thoughts.  When meeting with VA personnel, he has been oriented to person, time, place and situation, with very intermittent periods where he reports daydreaming and forgetting who he is talking to.  The Veteran also has a history of no suicidal or homicidal ideations.  He also has no history of active psychosis that would interfere in his thinking or judgment.  The Veteran's insight and judgment have been considered consistently fair. 

As noted in the section above, in times of increased irritability, the Veteran has been more willing to talk things through with his wife or VA personnel, to change his negative thought processes, rather than to merely act out, as noted in an August 2011 VA Medical Center mental health follow-up.  This clearly shows good judgment.

4.  Mood    

In February 2010, the Veteran initiated psychiatric treatment, a month prior to submitting his service connection claim for PTSD.  During his initial evaluation with a VA psychologist, the Veteran complained of depression, and discussed difficulties he had controlling his irritability and angry outbursts.  The psychologist noted that the Veteran had a longstanding pattern of impulsive behavior, affect dysregulation, and interpersonal difficulties.   The psychologist also noted that the Veteran avoided thoughts related to his military experience.   When questioned about those experiences, the Veteran would share only minimal information about his wartime experience, and noticeably began to tear up.  The psychologist gave the Veteran a GAF of 60, which is indicative of moderate difficulties in social and/or occupational functioning, such as having few friends, flat affect, or occasional panic attacks.  However, once the Veteran initiated the VA treatment regimen, he has shown a profound decrease in irritability and angry outbursts.   

At the March 2010 VAMC mental health follow-up, the Veteran's affect was mood congruent.  He openly discussed his history of anger issues.  In the past, he had been quick to anger, but since taking medication, he reported reacting less impulsively and less aggressively.  He also indicated that he was able to sleep 12 hours straight.   Such outbursts as described by the Veteran appear to be consistent with a 70 percent rating.  However, with improvements with the medication, it appears that he was generally functioning satisfactorily with regard to his behavior.  This is more apparent in treatment records from the end of March 2010. 

The Veteran attended a follow-up later in March 2010.  He reported continued depression with some irritability, but on a positive note had not gotten into any altercations.  The Veteran reported a good energy level throughout the day and getting nearly 10 hours of sleep a night.  The Veteran's mood was mildly depressed.  He reported occasionally hearing a voice call his name, but did not note any command hallucinations.  He also reported that he was hypervigilant.  Based on the follow-up, the Veteran was given a GAF of 50 indicating a serious impairment in social and/or occupational functioning such as being unable to work which suggested a decrease in functioning from the previous examination.  However, the Board notes that the evaluating psychologist incorporated several non-service-connected and non-psychological issues which were encompassed in that score.  
VAMC mental health treatment continued into April 2010.  The Veteran reported that he had multiple episodes of "road rage" and generally continued to  struggle with managing his anger.  Medication helped the Veteran's tensions at home, but not when driving or interacting with other people.  His tolerance level was considered minimal.  He was given a GAF of 61, which indicates only some difficulty in social and/or occupational functioning, but is generally functioning pretty well and has some meaningful interpersonal relationships.   

In a VAMC follow-up occurring later in April 2010, the Veteran reported the need to be in control of his environment as the cause for some of his irritability and anger.   He also reported having a Vietnam-related dream and that he was bothered by it, but could not remember all of the details.   The psychologist gave the Veteran a GAF of 62, which is comparable to the prior GAF score earlier in April 2010.    

By May 2010, the Veteran recounted another incident of road rage since his last April 2010 appointment.  He also discussed many of the symptoms that had plagued him since leaving Vietnam including impulsive or avoidant behavior, negative thinking patterns, and hypervigilant thoughts.  He also reported having recurrent dreams.  In the course of a dream, the Veteran would often be startled awake in the middle of the night and would feel increased anxiety.  Despite the reports of worsening symptoms, the GAF score remained essentially unchanged with a score of 63.      

In June 2010, the Veteran returned to the VAMC mental health clinic.  He reported that his mood was "fine" and that he had decreased episodes of anger and outbursts, which he attributed to his medication.   The GAF score remained in the same range as scores since April 2010 with a score of 65. 

The Veteran attended another VAMC mental health follow-up in July 2010.  He reported his mood as "angry."  He reported several instances where he felt angry but did not explode as he had in the past.  The Veteran reported having continued startle responses and difficulty regulating his affect.  However, he was still less likely to explode at others. The psychologist opined that the Veteran was working well in treatment.  The psychologist increased the Veteran's GAF to 67, which continued to indicate only mild symptoms, and that he generally functioned well.  

Several months later in September 2010, the Veteran had another VAMC mental health follow-up.  The Veteran presented as kind, and cooperative throughout the session.  He continued to discuss problems with sleep disturbance.  However, he reported a continued decrease in anger and frustration.  His affect continued to be considered congruent with his mood.  The Veteran's GAF score remained within the same range with a score of 68. 

At an October 2010 follow-up, the Veteran reported experiencing significant distress when on the highway especially when passing through busy metro areas where the traffic is dense and felt closed in.  

At a November 2010 follow-up, the Veteran had a noticeable decline in mood and affect due to having run out of medication.  He walked in to get a refill. Even though he reported his mood as "ok," he noted that he had periods of irritability and tearfulness, and that he continued to have nightmares.  His mood was considered neither elated or severely depressed.  The psychologist gave the Veteran a GAF of 50, which indicated serious symptoms in social and occupational functioning. 

Based on the Veteran's complaint of worsening symptoms, VA scheduled the Veteran an examination in late September 2010.  The report was not released until early November 2010.  The Veteran discussed the severity of his symptoms including frequency and duration.  The Veteran reported having nightmares three times a week, but can often go several weeks without nightmares.  He also has nighttime anxiety and night sweats with an elevated heart rate likened to a panic attack.   Despite a history of avoidance behavior, the Veteran claimed that he did not avoid things that reminded him of wartime.  From an objective stand point, the Veteran presented with hyperarousal, poor sleep, irritability, difficulty with concentration, and some hypervigilance, but not really hyperstartle.  The examiner gave the Veteran a GAF of 62, which again indicated only mild difficulties in occupational and social functioning.  The examiner opined that these symptoms in their totality cause the Veteran decreased work efficiency, but that he still had the ability to perform occupational tasks consistently even during a period of significant stress.  A December 2010 addendum to the examination report reflecting review of the claims file revealed no significant change in the examiner's findings.   

In April 2011, the Veteran reported having more trouble sleeping but no issues with mood.  At this appointment, the Veteran discussed his disappointment at the rating given to him for his PTSD.  However, the psychologist explained to the Veteran how his symptoms had decreased significantly due to his treatment.  He appeared depressed and irritable based on his rating.  The GAF was reduced to 55, indicating moderate difficulties in social and occupational functioning.  

By May 2011, the psychologist further reduced the Veteran's GAF to the low 50s based on the Veteran's continued reports of interrupted sleep, hypervigilance, and new claims that he got into altercations with others.  The Veteran appeared visibly upset when the psychologist raised issues that he did not want to talk about.  He appeared mildly depressed.  

The Veteran appeared to stabilize in June 2011.  In a telephonic follow-up the Veteran reported that he was doing "ok."  He reported having an issue with a neighbor, but that he was dealing with it.  His sleep had improved with medication, and his energy was adequate, but his mood was still somewhat depressed.  

The Veteran appeared to allay some of his hypervigilance at least at night by installing a security camera around his home, as noted in a July 2011 follow-up.   

In an August 2011 follow-up, the Veteran complained of increased irritability in social interactions, but that the quality and intensity of that irritability was still less than the previous session. The Veteran reported hypervigilance, and that he did not trust many people, but no signs of paranoia existed.  The Veteran was given a GAF of 54.  

In October 2011, the Veteran attended two psychotherapy sessions.  He reported doing well since the August 2011 follow-up.  His irritability had stabilized.  His sleep continued to be a problem, but the Veteran was working with his psychologist to develop a sleep protocol.  He was active and engaged in that process.  The Veteran was given a GAF of 60 which is on the upper end of moderate difficulties in social and occupational functioning.  

In December 2011, the Veteran demonstrated a decline in mood.  He appeared with pressured speech, and was noticeably irritable and agitated.  Despite these symptoms, the Veteran responded positively to the suggestion of engaging in an anger protocol with VA mental health.  Although he was assigned a GAF of 50, he was motivated to improve his symptoms.   

In December 2011, the Veteran attended another VA examination.  The examiner noted the Veteran's symptoms as recurrent distressing dreams, avoidance behaviors,  feelings of detachment or estrangement from others, difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, depressed mood, anxiety , suspiciousness, mild memory loss, flattened affect, disturbances of motivation and mood, and impaired impulse control.  The Veteran's affect ranged from euthymic to irritable and angry when discussing a road rage incident from the prior week, which was consistent with mood and content of the conversation.  Throughout the session the Veteran was open and engaged.  

An addendum to the December 2011 examination report was prepared in May 2012.  The examiner opined that the Veteran's symptoms of increased hyperarousal, avoidance, and re-experiencing were secondary to his PTSD (to include mild anxiety).  His symptoms of depression, flattened affect, mild memory loss, and disturbances of motivation and mood are secondary to his depressive disorder.  The Veteran's symptoms of suspiciousness and impaired impulse control, to include periods of unprovoked irritability with periods of violence, were secondary to a personality disorder, which is a characterological process that has existed prior to his military entry and results in strained relationships, errors in cognition (e.g., black-and-white thinking, rigid thinking patterns), and affective instability.  

By April 2012, the Veteran reported continued irritability, but noted that he had been out of his prescribed mood stabilizers for two weeks.  His affect was generally appropriate, but his mood was mildly depressed. 

However, by the next month, May 2012, the Veteran began the initial process to get into the Compensated Work Therapy program, a vocational rehabilitation program that endeavors to match and support work ready veterans.  The program noted that the Veteran suffers severe arthritis and lacks mobility that he once had.  It was suggested that he would need a sedentary job.  There is no indication from the initial intake that the Veteran would have any significant barriers to employment due to mental health concerns.  

A few months later, the Veteran appeared at the VAMC mental health clinic in August 2012, reporting on an incident that bothered him with his sister-in-law.  However, he was able to work through the issue with the psychologist. 

In October 2012, the Veteran reported that his current medication regimen helped him to be less frequently irritated.  He reported that his wife observed that he was less irritable.  However, the Veteran is still upset when driving.  He reported having bad dreams every two weeks.  His affect was slightly blunted.    His mood was neither elated nor depressed. 

In June 2013, the Veteran stopped into the VAMC mental health clinic for a medication check-in.  The Veteran was noted as having a sense of humor and joking with the nursing staff.  He spoke in an easy-going manner. 

By December 2013, the Veteran reported the continued need to improve his sleep, but reported doing overall well.  He appeared to be looking forward to the holidays.  

In March 2014, the Veteran continued reporting that he had a pattern of dreams in the middle of the night that wake him up followed by depression and anxiety, and significant insomnia.  He also reported feeling fatigued during the day due to lack of sleep.  Sleep difficulties were the most significant problem. The Veteran reported that his irritability and anger continued to improve.  He was more cognizant of how his emotions affect those around him, and that he is unable to control people.  

In August 2014, the Veteran discussed a recent trip with his wife visiting family including children and grandchildren.  He also reported that he was busy doing projects around the house. He was assigned a GAF of 55.  

In March 2015, the Veteran's appeared stable.  The GAF was unchanged and he reported no significant improvement or decline in his condition. 

Based on the Veteran's pending claim, the RO scheduled the Veteran an examination in July 2015.  This was conducted by the same examiner as in 2011.  The Veteran's mood and affect remained unchanged from previous examinations.  He was open and engaged throughout the session.  He displayed good focus, concentration, and attention.  He was oriented to person, place, time, and situation and displayed no gross cognitive impairments.  He displayed overall grooming and hygiene in the average range.  The Veteran's thoughts were logical and goal-directed.  He denied any hallucinations or delusions, and there was no evidence of a thought disorder.  The Veteran denied any obsessive thoughts or compulsive
behaviors.  

The examiner noted that most of the Veteran's PTSD symptoms were in remission due to medications, and further stated:

Veteran has a h/o personality disorder dx by numerous
clinicians, including his treating psychiatrist, and previous
psychologist and social worker.  His affective instability with marked reactivity of mood is viewed as secondary to his personality disorder, as are his strained relationships, errors in cognition (e.g., black-and-white thinking, rigid thinking patterns, externalization).  The interpersonal problems that arise from the veteran's Unspecified Personality Disorder (new nomenclature from DSM-IV to DSM-V) results in depressive sxs and more isolative behaviors.

The examiner noted the Veteran had seen his outpatient provider every six months, and it was noted in March 2015 that he was doing well emotionally.  

In reviewing the totality of the evidence, the Board finds a 30 percent rating appropriate.  The worst of the Veteran's symptoms, including the angry outbursts, and unprovoked irritability with periods of violence, were clearly connected by the 2011/2015 examiner to a non-service-connected personality disorder that existed prior to service.  The examiner provided a rationale, as well as a review of the Veteran's medical records.  Those symptoms would be the ones that would support an increased rating.  Since they are not attributable to his service-connected condition, however, they cannot be considered.  In order to warrant a 50 percent rating, the medical evidence would have to show symptoms due to the service-connected condition that are simply not present.  He has not demonstrated symptoms comparable to impaired speech or thought processes, or impaired memory.  While he arguably has difficulty in establishing effective relationships, as the examiner noted in 2015, "his social impairment is related to his personality disorder."  

In other words, when putting the symptoms of the personality disorder aside and looking at symptoms specifically attributable to the service-connected disability, the Veteran has shown the ability to carry out routine conversation with VA personnel and close family and friends.  He is independent in his activities of daily living, and prefers to do things on his own.  No more than mild memory loss has been shown. Even though the Veteran has exhibited periods of mild depression and anxiety, he has continued to generally function, taking trips, and engaging in a variety of hobbies.  In fact, most of his PTSD symptoms are in remission with medication.  Overall, the Veteran is functioning well despite the symptoms associated with the service-connected psychiatric disability.  Accordingly, a 30 percent rating, and no higher, is warranted. 

B.  Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1)  (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 
 When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Board finds the rating criteria specifically contemplate the symptomatology of the Veteran's service-connected PTSD. The Veteran reports recurrent dreams, nightmares, flashbacks, avoidance behaviors, a chronic sleep impairment, panic attacks, depressed mood, decreased energy and motivation, decreased concentration, irritability, and hypervigilance, but through treatment has found ways to manage his psychiatric condition resulting in a disability consistent with the 30 percent rating criteria.  Even though not all symptoms listed are specifically enumerated in the rating criteria, the severity, frequency, and duration of the symptoms noted in the record are found to be consistent with the rating criteria discussed above.  

Even if the Board concluded that some or all of the Veteran's symptoms were exceptional, referral to the Director of Compensation Service would not be warranted. The Veteran has not had marked interference in employment due to his psychiatric condition.  The angry outbursts that have been noted as the primary cause for employment issues have been found a part of a personality disorder that preexisted service.  Furthermore, the Veteran has not required hospitalization for his psychiatric condition. At most, he has attended regular psychiatric sessions at the VAMC lasting no more than an hour in length.    

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to the rating associated with his psychiatric condition.  He has not raise issues related to either his service connected hearing loss or tinnitus, that that Board could construe as part of his present increased rating claim.  As explained above in denying higher ratings, the Board considered the criteria for higher schedular ratings, but it upheld the rating as assigned because the rating criteria are adequate.  Accordingly, referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson  v. McDonald, 762 F.3d 1362 (2014).

II.  TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation. 38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The inability to secure a substantially gainful occupation is determined in a two-part analysis.   

Generally, the Veteran must first meet a schedular requirement.  If the veteran has only one service-connected disability, it must be rated at 60 percent or more; if he has two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 
38 C.F.R. § 4.16(a).  

In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may be assigned on an extraschedular basis upon a showing that he is unable to obtain or retain substantially gainful employment.  38 C.F.R. §§ 3.321(b)(1), 4.16(b).  The Board is unable to award an extraschedular TDIU in the first instance, and instead must first determine whether referral to the Director of Compensation is warranted.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

The determination of a referral or a grant, if the schedular requirement is met, is dependent on the second part of the analysis - "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In analyzing the severity of these disabilities, VA may consider a veteran's level of education, special training, and previous work experience, but may not consider a veteran's advancing age and nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Substantially gainful employment is defined as work that is more than marginal, which permits the individual to earn a "living wage."  See Moore v. Derwinski, 
1 Vet. App. 356 (1991).   Marginal employment is defined as an amount of earned annual income that does not exceed the poverty threshold determined by the Census Bureau.  38 C.F.R. § 4.16(a).  Marginal work is not considered substantially gainful employment. 

In reaching a decision, it is necessary that the record reflect some factor which takes the case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15; Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

Analysis

During the appeal period, the Veteran has failed to meet the schedular criteria for a TDIU.  He has had a combined schedular rating of 40 percent with 30 percent for a service connected psychiatric disorder, and 10 percent each for hearing loss and tinnitus.  Accordingly, the Board must determine if there is sufficient evidence to warrant referral to the Director of Compensation Service. 

The Veteran filed a formal claim for a TDIU in 2014.  This was then made part of the appeal for a higher rating and addressed in the July 2015 supplemental statement of the case.  

A.  Education and Work Experience

The Veteran has a high school diploma with two years of college.  He has no other training.  His work experience has been spotty.  He has worked in a variety of positions since 1983.  He has submitted an earnings report from the Social Security Administration, showing some employment in 2003-04 for a hardware store, and from 2006-08 for a rental car company and sales company.  On his TDIU claim form, he indicated his most recent positions involved washing cars and sales, and that he worked for the hardware store as a driver.  The rental car company indicated that he had been involuntarily discharged in early 2008 due to misconduct.

B.  Impact of Service-Connected Disabilities on Employability

1.  Hearing Loss/Tinnitus

The Veteran has not specifically claimed any functional limitation related to employability as a result of either of these hearing disabilities.  Nonetheless, the Board reviewed the record for any possible limitations.  The Veteran's hearing loss on its face causes significant difficulties in hearing conversations in person or on the telephone.  However, he has been fitted with a hearing aid by the Grand Junction VA Medical Center.  The Veteran has also been diagnosed with tinnitus, a condition that causes ringing in the ear, which may irritate the Veteran, but does not cause any functional limitation. 

The fact there is no functional limitation by either disability is shown by the many VA treatment appointments attended by the Veteran.  No physician or treating source has indicated that the Veteran has had difficulties in understanding their conversations due to any hearing difficulties.   The only limitation that the Board could see from an objective standpoint is no loud environments, which may make it more difficult for the Veteran to hear when using a hearing aid. 

2.  Acquired Psychiatric Disorder

The only opinion evaluating the functional limitations caused by the Veteran's service-connected psychiatric disorder came from the July 2015 VA examination.  The examiner opined that the associated symptoms would limit the Veteran's employment activity in a work setting requiring intensive interactions with others (including the general public, co-workers, and supervisors).  As for the history of 
difficulties in past employment settings because of his anger, again, this is a symptom of his unspecified personality disorder and not his service-connected condition.  The examiner opined that the Veteran would be limited to occupational settings that are more isolated such as rural postal carrier or delivery person, warehouse worker, park ranger, law enforcement, or work in small business with regular, routine tasks that are minimally stressful and have limited interpersonal interactions required by these jobs.  

Therefore, it is not shown that the Veteran's service-connected psychiatric symptoms preclude him from being gainfully employed.  He remains mentally capable of engaging in several types of employment.  To the extent his anger issues have caused difficulties in the past and presumably could again in the future, that is not part of the service-connected disorder.  There would no significant limitation in the types of jobs he could perform when considering only the symptoms attributable to the depression and PTSD.  Therefore, there is no reason to refer the claim based on this disability alone. 

3.  Combined Effect of Service Connected Disabilities

In evaluating the combined effect, the Board can find no additional limitation results when considering all three service-connected disabilities that would preclude gainful employment and warrant referral of the claim.  Even accepting the Veteran would prefer to work in a quiet environment due to his hearing difficulties, and would work better independently with limited contact with others, there would still be a number of jobs that the Veteran could perform considering only his service-connected disabilities. 


III.  VA's Duties to Notify and Assist 

VA satisfied its notice requirement to the Veteran with April 2010, August 2010, April 2014, and June 2015 notices.  Neither the Veteran nor his representative has pled prejudicial error with regard to timing or content. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  As the contents of the notices fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duty to notify the Veteran. 

VA met its duty to assist the Veteran by obtaining all available relevant evidence to the Veteran's claim. To that end, the VA obtained the Veteran's service treatment and personnel records, and post-service treatment records. VA attempted to obtain Social Security Administration records, but they are unavailable.  The records have been destroyed.  The Veteran has been presented multiple opportunities for examination of his service-connected PTSD including in September 2010 with a December 2010 addendum, December 2011 with a May 2012 addendum, and July 2015. The Board finds the culmination of these examination reports and opinions to be adequate and reflective of the severity of the Veteran's acquired psychiatric disorder at given points of time in the treatment record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Furthermore, the examiners that performed the examinations were medical professionals and provided the Board sufficient information to render a decision.

The Veteran was also provided a hearing with the undersigned Veterans Law Judge (VLJ) in 2016. VA also has duties when an RO official or VLJ conduct a hearing. 38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). When a VLJ conducts a hearing, the VLJ must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the undersigned VLJ specifically addressed the Veteran's PTSD and associated symptoms. The VLJ also asked questions to determine whether additional relevant evidence existed that had not been obtained, such as whether the Veteran had recently received any treatment. There is no indication that the Veteran was prejudiced in any way by the conduct of the Board hearing. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

Since neither the Veteran nor his representative made VA aware of any other relevant evidence that would need to be obtained, the Board finds that no further development is required. Appellate review proceeded without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 





	(CONTINUED ON NEXT PAGE)


ORDER

An initial rating in excess of 30 percent for service-connected depressive disorder and posttraumatic stress disorder (PTSD) is denied.  

A TDIU is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


